Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-11, and 13-16  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olgado; Donald J.K. (US 20120009765 A1). Olgado teaches a pumping ring (118+111; Figure 1B, 2) for substrate processing chambers, comprising: a body (118+111; Figure 1B, 2-Applicant’s 107; Figure 1B), the body (118+111; Figure 1B, 2-Applicant’s 107; Figure 1B) comprising an upper wall (114e; Figure 2), a lower wall (111c; Figure 2), an inner radial wall (114c; Figure 2), and an outer radial wall (114b; Figure 2); an annulus (116; Figure 1B-Applicant’s 105; Figure 1B) defined by the upper wall (114e; Figure 2), the lower wall (111c; Figure 2), the inner radial wall (114c; Figure 2), and the outer radial wall (114b; Figure 2); a first exhaust port (left 117; Figure 1B,2-Applicant’s 144; Figure 1B) in the body (118+111; Figure 1B, 2-Applicant’s 107; Figure 1B) that is fluidly coupled to the annulus (116; Figure 1B-Applicant’s 105; Figure 1B); a second exhaust port (right 117; Figure 1B,2-Applicant’s 145; Figure 1B) in the body (118+111; Figure 1B, 2-Applicant’s 107; Figure 1B) that is fluidly coupled to the annulus (116; Figure 1B-Applicant’s 105; Figure 1B); a first baffle (left 114a; Figure 2-Applicant’s 161; Figure 1B)  by claim 1
Olgado further teaches:
The pumping ring (118+111; Figure 1B, 2) of claim 1, wherein the body (118+111; Figure 1B, 2-Applicant’s 107; Figure 1B) further comprises one or more openings (113c; Figure 2) that are configured to direct a fluid into the annulus (116; Figure 1B-Applicant’s 105; Figure 1B), and the first exhaust port (left 117; Figure 1B,2-Applicant’s 144; Figure 1B) and the second exhaust port (right 117; Figure 1B,2-Applicant’s 145; Figure 1B) are fluidly coupled to a foreline (header for all 177 leading to 170; [0042]), as claimed by claim 2
The pumping ring (118+111; Figure 1B, 2) of claim 1, wherein the first baffle (left 114a; Figure 2-Applicant’s 161; Figure 1B) and the second baffle (right 114a; Figure 2-Applicant’s 162; Figure 1B) are both curved, as claimed by claim 3
The pumping ring (118+111; Figure 1B, 2) of claim 1, wherein the first baffle (left 114a; Figure 2-Applicant’s 161; Figure 1B) and the second baffle (right 114a; Figure 2-Applicant’s 162; Figure 1B) are configured to direct a fluid around a first end and a second end of each respective first baffle (left 114a; Figure 2-Applicant’s 161; Figure 1B) and second baffle (right 114a; Figure 2-Applicant’s 162; Figure 1B), as claimed by claim 7
The pumping ring (118+111; Figure 1B, 2) of claim 7, the fluid comprising a processing gas and a processing residue, as claimed by claim 8. Applicant’s claim is a claim requirement of intended use in the pending apparatus claims. Further, it has been held that 
A pumping ring (118+111; Figure 1B, 2) for substrate processing chambers, comprising: a body (118+111; Figure 1B, 2-Applicant’s 107; Figure 1B), the body (118+111; Figure 1B, 2-Applicant’s 107; Figure 1B) comprising a top surface (114e; Figure 2), an upper wall (114e; Figure 2), a lower wall (111c; Figure 2), an inner radial wall (114c; Figure 2), and an outer radial wall (114b; Figure 2); one or more openings (113c; Figure 2) in the body (118+111; Figure 1B, 2-Applicant’s 107; Figure 1B) that are configured to direct a fluid therethrough; a first exhaust port (left 117; Figure 1B,2-Applicant’s 144; Figure 1B) in the body (118+111; Figure 1B, 2-Applicant’s 107; Figure 1B); and a second exhaust port (right 117; Figure 1B,2-Applicant’s 145; Figure 1B) in the body (118+111; Figure 1B, 2-Applicant’s 107; Figure 1B), as claimed by claim 9
The pumping ring (118+111; Figure 1B, 2) of claim 9, wherein the first exhaust port (left 117; Figure 1B,2-Applicant’s 144; Figure 1B) and the second exhaust port (right 117; Figure 1B,2-Applicant’s 145; Figure 1B) are disposed equidistantly from each other about a circumferential axis of the body (118+111; Figure 1B, 2-Applicant’s 107; Figure 1B), as claimed by claim 10
The pumping ring (118+111; Figure 1B, 2) of claim 9, further comprising a first baffle (left 114a; Figure 2-Applicant’s 161; Figure 1B) disposed adjacent the first exhaust port (left 117; Figure 1B,2-Applicant’s 144; Figure 1B), and a second baffle (right 114a; Figure 2-Applicant’s 162; Figure 1B) disposed adjacent the second exhaust port (right 117; Figure 1B,2-Applicant’s 145; Figure 1B), as claimed by claim 11
A substrate processing chamber, comprising: a chamber body (120; Figure 1B); a pedestal (141; Figure 1B) disposed in the chamber body (120; Figure 1B); a pumping ring (118+111; Figure 1B, 2) disposed around the pedestal (141; Figure 1B), the pumping ring (118+111; Figure 1B, 2) comprising an upper wall (114e; Figure 2), a lower wall (111c; Figure 2), an inner radial wall (114c; Figure 2), and an outer radial wall (114b; Figure 2); an annulus (116; Figure 1B-Applicant’s 105; Figure 1B) defined by the upper wall (114e; Figure 2), the lower wall (111c; Figure 2), the inner radial wall (114c; Figure 2), and the outer radial wall (114b; Figure 2); a first exhaust port (left 117; Figure 1B,2-Applicant’s 144; Figure 1B) in the pumping ring (118+111; Figure 1B, 2) that is fluidly coupled to the annulus (116; Figure 1B-Applicant’s 105; Figure 1B); a second exhaust port (right 117; Figure 1B,2-Applicant’s 145; Figure 1B) in the pumping ring (118+111; Figure 1B, 2) that is fluidly coupled to the annulus (116; Figure 1B-Applicant’s 105; Figure 1B); and a foreline (header for all 177 leading to 170; [0042]) that is fluidly coupled to the first exhaust port (left 117; Figure 1B,2-Applicant’s 144; Figure 1B) and the second exhaust port (right 117; Figure 1B,2-Applicant’s 145; Figure 1B), as claimed by claim 13
The substrate processing chamber of claim 13, wherein the first exhaust port (left 117; Figure 1B,2-Applicant’s 144; Figure 1B) and the second exhaust port (right 117; Figure 1B,2-Applicant’s 145; Figure 1B) are disposed about a circumferential axis of the pumping 
The substrate processing chamber of claim 13, the pumping ring (118+111; Figure 1B, 2) further comprising one or more openings (113c; Figure 2) that are configured to direct a fluid from an internal volume of the chamber body (120; Figure 1B) to the annulus (116; Figure 1B-Applicant’s 105; Figure 1B), as claimed by claim 15
The substrate processing chamber of claim 15, the fluid comprising a processing gas and a processing residue, as claimed by claim 16. Applicant’s claim is a claim requirement of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olgado; Donald J.K. (US 20120009765 A1) in view of Lee; Chang Weon (US 20150187545 A1). Olgado is discussed above. Olgado does not teach:
The substrate processing chamber of claim 13, wherein the first exhaust port (left 117; Figure 1B,2-Applicant’s 144; Figure 1B) is fluidly coupled to the foreline (header for all 177 leading to 170; [0042]) through a first vertical conduit and a horizontal conduit, and the second exhaust port (right 117; Figure 1B,2-Applicant’s 145; Figure 1B) is fluidly coupled to the foreline (header for all 177 leading to 170; [0042]) through a second vertical conduit and the horizontal conduit, as claimed by claim 17
The substrate processing chamber of claim 17, the horizontal conduit comprising a first portion that is coupled to the first vertical conduit, a second portion that is coupled to the second vertical conduit, and a third portion that is coupled to the foreline (header for all 177 leading to 170; [0042]), wherein the first portion and the second portion diverge from the third portion, as claimed by claim 18
The substrate processing chamber of claim 18, wherein the first vertical conduit is fluidly coupled to the first exhaust port (left 117; Figure 1B,2-Applicant’s 144; Figure 1B) through a first conduit in the chamber body (120; Figure 1B), the second vertical conduit is fluidly coupled to the second exhaust port (right 117; Figure 1B,2-Applicant’s 145; Figure 1B) through a second conduit in the chamber body (120; Figure 1B), and the foreline (header for all 177 leading to 170; [0042]) is configured to exhaust a fluid from the first exhaust port (left 117; Figure 1B,2-Applicant’s 144; Figure 1B) and the second exhaust port (right 117; Figure 1B,2-Applicant’s 145; Figure 1B), as claimed by claim 19
The substrate processing chamber of claim 18, wherein the horizontal conduit comprises a first end adjacent to the first vertical conduit, and a second end adjacent to the second vertical conduit, as claimed by claim 20
Lee teaches a similar pumping ring (420; Figures 2-4) including:
The substrate processing chamber of claim 13, wherein the first exhaust port (left 112; Figure 2-Applicant’s 144; Figure 1B) is fluidly coupled to the foreline (vetical header for third portion; Figure 2-See Examiner’s annotated prior art attached) through a first vertical conduit (See Examiner’s annotated prior art attached) and a horizontal conduit, and the second exhaust port (right 112; Figure 2-Applicant’s 145; Figure 1B) is fluidly coupled to the foreline (vetical header for third portion; Figure 2-See Examiner’s annotated prior art attached) through a second vertical conduit (See Examiner’s annotated prior art attached) and the horizontal conduit, as claimed by claim 17
The substrate processing chamber of claim 17, the horizontal conduit comprising a first portion (Applicant’s 137; Figure 1D-See Examiner’s annotated prior art attached) that is coupled to the first vertical conduit (See Examiner’s annotated prior art attached), a second portion (Applicant’s 130; Figure 1D-See Examiner’s annotated prior art attached) that is coupled to the second vertical conduit (See Examiner’s annotated prior art attached), and a third portion (Applicant’s 141; Figure 1D-See Examiner’s annotated prior art attached) that is coupled to the foreline (vetical header for third portion; Figure 2-See Examiner’s annotated prior art attached), wherein the first portion (Applicant’s 137; Figure 1D-See Examiner’s annotated prior art attached) and the second portion (Applicant’s 130; Figure 1D-See Examiner’s annotated prior art attached) diverge from the third portion 
The substrate processing chamber of claim 18, wherein the first vertical conduit (See Examiner’s annotated prior art attached) is fluidly coupled to the first exhaust port (left 112; Figure 2-Applicant’s 144; Figure 1B) through a first conduit in the chamber body (120; Figure 1B), the second vertical conduit (See Examiner’s annotated prior art attached) is fluidly coupled to the second exhaust port (right 112; Figure 2-Applicant’s 145; Figure 1B) through a second conduit in the chamber body (120; Figure 1B), and the foreline (vetical header for third portion; Figure 2-See Examiner’s annotated prior art attached) is configured to exhaust a fluid from the first exhaust port (left 112; Figure 2-Applicant’s 144; Figure 1B) and the second exhaust port (right 112; Figure 2-Applicant’s 145; Figure 1B), as claimed by claim 19
The substrate processing chamber of claim 18, wherein the horizontal conduit comprises a first end adjacent to the first vertical conduit (See Examiner’s annotated prior art attached), and a second end adjacent to the second vertical conduit (See Examiner’s annotated prior art attached), as claimed by claim 20
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Olgado to add Lee’s pumping ring conduits,
Motivation for Olgado to add Lee’s pumping ring conduits is for “controlling a uniformity of the substrate treating process” as taught by Lee (abstract; throughout; [0028], [0041]).

Allowable Subject Matter
Claims 4-6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Olgado; Donald J.K. (US 20120009765 A1) is cited as the closest prior art. See above for the claim analysis. Olgado does not, or suggest, alone or in combination:
The pumping ring (118+111; Figure 1B, 2) of claim 1, wherein the first exhaust port (left 117; Figure 1B,2-Applicant’s 144; Figure 1B) and the second exhaust port (right 117; Figure 1B,2-Applicant’s 145; Figure 1B) define a linear axis therebetween, and the first baffle (left 114a; Figure 2-Applicant’s 161; Figure 1B) and the second baffle (right 114a; Figure 2-Applicant’s 162; Figure 1B) are disposed at a baffle angle measured between an end of the respective first or second baffle (left/right 114a; Figure 2-Applicant’s 162; Figure 1B) and the linear axis, wherein the baffle angle is within a range of about 30 degrees to about 55 degrees, as claimed by claim 4
The pumping ring (118+111; Figure 1B, 2) of claim 4, wherein the baffle angle of the first baffle (left 114a; Figure 2-Applicant’s 161; Figure 1B) and the second baffle (right 114a; Figure 2-Applicant’s 162; Figure 1B) is about 30 degrees, as claimed by claim 5
The pumping ring (118+111; Figure 1B, 2) of claim 5, wherein the first exhaust port (left 117; Figure 1B,2-Applicant’s 144; Figure 1B) and the second exhaust port (right 117; Figure 1B,2-Applicant’s 145; Figure 1B) are disposed equidistantly from each other about a circumferential axis of the body (118+111; Figure 1B, 2-Applicant’s 107; Figure 1B), as claimed by claim 6
The pumping ring (118+111; Figure 1B, 2) of claim 11, wherein the first exhaust port (left 117; Figure 1B,2-Applicant’s 144; Figure 1B) and the second exhaust port (right 117; Figure 1B,2-Applicant’s 145; Figure 1B) define a linear axis therebetween, and the first baffle (left 114a; Figure 2-Applicant’s 161; Figure 1B) and the second baffle (right 114a; Figure 2-Applicant’s 162; Figure 1B) are disposed at a baffle angle measured between an end of the respective first or second baffle (left/right 114a; Figure 2-Applicant’s 162; Figure 1B) and the linear axis, wherein the baffle angle is within a range of about 30 degrees to about 55 degrees, as claimed by claim 12
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716